Anderson, J.,
delivered the opinion of the court.
The appellant, with a view of employing the appellee as their traveling salesman in southwest' Mississippi and northeast Louisiana, agreed to pay the expenses of his trip to St. Louis. Accordingly the appellee went to St. Louis, arriving there about the 1st of January. On January 4th the appellant and appellee entered into a contract in writing, by the terms of which the latter was employed as a traveling salesman for the appellant in the territory above referred to. The contract contained this provision: That the appellant “would advance the legitimate traveling expenses to the party of the- second part (appellee) while on the road selling the goods of the party of the first part (appellant).” The appellant reimbursed the appellee for the outlay of his trip, amounting to thirty-six dollars and thirty-two cents. After making this contract, and on the same day it was entered into, the appellee made application to the Wertheimer Swartz Shoe Company, another St. Louis concern, for a position as traveling salesman. He was refused employment until he should be released from his contract with the appellant. He thereupon returned to the office of the appellant and surrendered his contract, stating that he declined to carry it out. The appellant then demanded that he return the thirty-six' dollars and thirty-two cents, which he had been paid for-the expenses of his trip, which appellee accordingly repaid. Appellee then, on January 5th, made a contract with the Wertheimer Swartz Shoe Company as their traveling salesman. This contract he admits he breached. The appellee sued for the thirty-six dollars and thirty-two cents, the expense of his trip to St. Louis, which he claims was repaid under duress, and for the expenses of his return trip home, and also one month’s salary of one hundred and twenty-five dollars, based on the alleged violation by appellant of the contract in refusing to advance him money to travel on.
*878The refusal by the court of the peremptory instruction to the jury to. return a verdict for the appellant was error. There is no conflict whatever in the testimony on the question as to who breached the contract. The secretary and treasurer and another employe of the appellant, who was present when the contract was surrendered- by the appellee, testified that it was breached by the latter. The appellee, in his own testimony, practically admitted this. He claims that the appellant breached that provision of the contract which required it to furnish him money to travel on, but admits he made no demand whatever on the appellant for the advance of funds for that purpose. The consideration for the promise, on the part of appellant, to pay the expenses of appellee to St. Louis, was the expectation of making a contract with him for his services as salesman of their goods. The contract was made and breached by the appellee. The record shows that the appellee was using this agreement by the appellant to pay the expenses of his trip to get the most advantageous employment he could. "When he breached his contract, he was due to return the thirty-six dollars and thirty-two cents to the appellant. He will not be permitted, under the circumstances here, to make the appellant pay the expenses of his trip in order to secure employment with another.

Reversed and remanded.